RICHARDS, PJ.
1. 118. AUTOMOBILES — 180. Bridges.
In action for injuries against city caused by plaintiff’s automobile skidding off bridge, evidence of condition of railing along outer edge of sidewalk and of planks on sidewalk, was properly excluded, since city was under no duty to maintain railing sufficient to prevent automobiles from plunging off bridge.
2. 1053. ROADS & HIGHWAYS — 799. Municipalities.
Municipality is only under duty to keep public ways in reasonably safe condition for public travel in usual and ordinary modes.
3. 1265. WEIGHT OF EVIDENCE. • Whether municipality fulfilled duty of keeping bridge in reasonably safe condition is for jury, in action for injuries to plaintiff, whose automobile skidded 'off bridge.
4. 1235. VERDICTS.
General verdict by jury for city, in action for personal injuries, caused by plaintiff’s automobile skidding off bridge, cannot be disturbed, if free from error on either issue of negligence by city or contributory negligence by plaintiff.
(Williams & Young, JJ., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.